                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

Betty Frances Taylor Epting, as          )   Case No. 0:16-cv-3172-DCC
personal representative of the Estate of )   Case No. 0:18-cv-3085-DCC
Thomas Edgar Taylor, Sr.,                )
                                         )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )            ORDER
                                         )
South Carolina Department of             )
Corrections, Minnie Macon, Arthur        )
Butler, Linda McNutt, Aaron Pellum, Dr. )
Mohan Sridaran,                          )
                                         )
                    Defendants.          )
________________________________ )
                                         )
Betty Frances Taylor Epting, as          )
personal representative of the Estate of )
Thomas Edgar Taylor, Sr.,                )
                                         )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )
                                         )
Dr. Mohan Sridaran,                      )
                                         )
                    Defendant.           )
________________________________ )
      This matter is before the Court on Defendants’ Motion for Summary Judgment.

ECF No. 102.1 Plaintiff filed a response in opposition, and Defendants filed a reply. ECF

Nos. 106, 107. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Paige J. Gossett for

pre-trial proceedings and a Report and Recommendation (“Report”). On May 16, 2019,

the Magistrate Judge issued a Report recommending that the Motion for Summary

Judgment be granted with respect to Plaintiff’s federal causes of action. ECF No. 109.

The Magistrate Judge advised the parties of the procedures and requirements for filing

objections to the Report and the serious consequences if they failed to do so. Plaintiff,

through counsel, filed objections to the Report, and Defendants filed a reply. ECF Nos.

111, 112.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating



      1
          For clarity, the Court will use the docket entry numbers from the 2016 filed case
for citations in this Order.

                                            2
that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       The Magistrate Judge provided a thorough recitation of the procedural history,

facts, and applicable law in the case, which the Court incorporates by reference. Plaintiff's

objections focus primarily on her claim against Dr. Sridaran, which is discussed below.

As to the remaining Defendants, Plaintiff contends "there is still a question of fact as to

whether Mr. Pellum was ever placed back on the mental health roster." ECF No. 111 at

5. In support of this, Plaintiff argues, "[i]f a change in the MEDCLASS screen occurred

then the inference can be drawn that Defendants Macon, Butler, and McNutt were

deliberately indifferent because then they would be aware of a change in the MEDCLASS

screen and intentionally ignored that Mr. Pellum was not a proper roommate for Mr.

Taylor." Id. While Mr. Pellum's classification in the MEDCLASS screen was certainly a

proper subject of discovery, Plaintiff has not offered any evidence that creates a factual

question as to that issue. Indeed, her response in opposition to Defendants' motion for

summary judgment contains documents that state that MEDCLASS information must be

considered when evaluating a cell assignment request; however, Plaintiff has not directed

the Court to any documentary evidence showing Pellum's MEDCLASS information.2


       2
          Even assuming Defendants reviewed the MEDCLASS information and further
assuming it showed a history of mental health treatment for Pellum, the Court would be
left only to infer whether or not Defendants had the actual knowledge of a distinct risk.
Under the unique facts of this case, those inferences would fall far short of the actual
knowledge required to make a showing of deliberate indifference. At most, such action
or inaction would create a genuine issue of material fact as to negligence.

                                             3
Accordingly, the Court overrules Plaintiff's objection as there is no evidence to create a

genuine issue of material fact.

       Turning to the § 1983 claim against Dr. Sridaran, the Magistrate Judge

recommended that summary judgment be granted. In her objections, Plaintiff argues that

there was sufficient evidence in the record that Dr. Sridaran had knowledge that without

treatment and medication Pellum would be a risk of harm to himself and others and that

Plaintiff provided sufficient evidence that Dr. Sridaran’s lapse of treatment caused Pellum

to murder Mr. Taylor. The Court notes that Plaintiff relies heavily on the expert report

which the Magistrate Judge did not specifically address other than one citation in her

Report.

       With respect to Plaintiff’s causation argument, the Court has thoroughly examined

the expert report and Dr. Sridaran’s provided deposition testimony. The Court notes that

the expert report states that Dr. Sridaran’s deviation from the standard of care “directly

led to Mr. Taylor’s demise.” However, while this conclusion may be sufficient to create a

genuine issue of material fact with respect to negligence, Dr. Sridaran is entitled to

summary judgment as to the claim that he was deliberately indifferent to Mr. Taylor’s

safety. This case revolves around the transfer of Pellum into Mr. Taylor’s cell which

ultimately resulted in his death.    There is no evidence that Dr. Sridaran had any

knowledge or input regarding Pellum’s housing placement such that he should have been

aware of an increased risk of harm to another inmate. Moreover, the statement in the

expert report that Pellum “would never have been deemed by classification to be an

appropriate cellmate for Mr. Taylor” if Dr. Sridaran had properly treated Pellum and had

                                            4
predesignated him as “mental health” for classification purposes is too attenuated to

establish causation.     Accordingly, Plaintiff’s allegations do not rise to the level of

deliberate indifference.3   See Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th

Cir.1995) (holding that, in the Eighth Amendment context, deliberate indifference “lies

somewhere between negligence and purpose or knowledge: namely, recklessness of the

subjective type used in criminal law.”).

       Plaintiff fails to make any other specific objections to the Report. After considering

the record in this case, the applicable law, and the Report of the Magistrate Judge, the

Court finds no clear error and agrees with the recommendation of the Magistrate Judge

with respect to all other claims raised by Plaintiff.

       Finally, the Court declines to exercise supplemental jurisdiction over Plaintiff’s

state law claims. In making this decision, the Court has considered “convenience and

fairness to the parties, the existence of underlying issues of federal policies, comity, and




       3
           The Court further finds that, considering the record and the applicable law,
Plaintiff has failed to establish that Dr. Sridaran knew that failing to treat Pellum would
endanger other inmates sufficient to survive a motion for summary judgment. See Farmer
v. Brennan, 511 U.S. 825, 837, 844 (1970) (holding that, in order to establish liability, “the
official must both be aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must also draw the inference . . . [and an
official is not liable if he] “knew the underlying facts but believed (albeit unsoundly) that
the risk to which the facts gave rise was insubstantial or nonexistent”); Brice v. Va. Beach
Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (finding that the test is subjective, not
objective); Strickland v. Halsey, 638 F. App'x 179 (4th Cir. 2015) (unpublished) (holding
that prison officials were not deliberately indifferent to an inmate’s safety because they
did not subjectively believe that another inmate—who had been convicted of murder
twice—posed a substantial risk of harm when he had threatened to kill again).


                                               5
considerations of judicial economy.” See Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir.

1995). The Court finds that there are no remaining underlying issues of federal policy

and judicial economy will not be served by keeping this action in federal court.

Accordingly, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state

law claims.

                                      CONCLUSION

       Accordingly, the Court adopts as modified the Report and Recommendation of the

Magistrate Judge.    Defendants’ motion for summary judgment [102] is GRANTED.

Defendant Pellum’s motion for appointment of counsel [64] is FOUND as MOOT. The

Court declines to exercise supplemental jurisdiction over Plaintiff’s state law claims.

Accordingly, Plaintiff’s remaining state law claims are REMANDED to the Court of

Common Pleas for Richland County, South Carolina.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
July 18, 2019
Spartanburg, South Carolina




                                             6
